Name: Council Regulation (EEC) No 2624/77 of 28 November 1977 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  economic policy
 Date Published: nan

 No L 306/4 Official Journal of the European Communities 30 . 11 . 77 COUNCIL REGULATION (EEC) No 2624/77 of 28 November 1977 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed Whereas the experience acquired in applying that special aid shows that the requirement for firm delivery contracts no longer seems appropriate ; whereas withdrawal of that condition would enable dairies and breeders to adjust better to the situation as it presents itself to them and hence may further encourage the use of skimmed milk as feed for animals other than young calves, HAS ADOPTED THIS REGULATION : Article 1 The first indent of paragraph 4 of Article 2a of Regula ­ tion (EEC) No 986/68 shall be replaced by the following : '  the skimmed milk referred to in Article 2 ( 1 ) (a) is sold, at a maximum price to be fixed, to farms where it is used as feed for animals other than young calves .' Article 2 This Regulation shall enter into force on 1 December 1977. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 2a (4) of Council Regula ­ tion (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3 ), as last amended by Regulation (EEC) No 876/77 (4), a special aid may be fixed in particular for skimmed milk produced and processed in a dairy if it is used by the purchaser for feeding animals other than young calves ; whereas the above provision makes the granting of that special aid conditional, amongst other things, on the skimmed milk being delivered to the breeders concerned under contracts which meet condi ­ tions to be determined ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1977. For the Council The President L. OUTERS (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . (3 ) OJ No L 169, 18 . 7 . 1968 , p. 4 . (*) OJ No L 106, 29 . 4 . 1977, p. 24 .